Citation Nr: 1511479	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-04 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft.

2.  Entitlement to a compensable rating for limitation of left thigh extension associated with fracture of left femur head and surgical shaft.

3.  Entitlement to a compensable rating for limitation of left thigh flexion associated with fracture of left femur head and surgical shaft.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII), to include as secondary to service-connected disabilities associated with a left femur fracture.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2013, the Veteran's agent submitted argument that the Veteran is entitled to ratings in excess of those already assigned to his service-connected limitation of left thigh abduction, limitation of left thigh extension, and limitation of left thigh flexion, all associated with fracture of the left femur and surgical shaft.  Further, in the July 2013 submission, the Veteran's agent asserted that the Veteran is entitled to an effective date prior to March 24, 2011, for the ratings assigned to these disabilities.  These claims have not been adjudicated by the RO.  Thus, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for tinnitus will be addressed in the remand portion of the decision below.



FINDINGS OF FACT

1.  In February 2013, the Veteran submitted a form wherein he expressed a desire to withdraw his claims of entitlement to a rating in excess of 20 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft, entitlement to a compensable rating for limitation of left thigh extension associated with fracture of left femur head and surgical shaft, and entitlement to a compensable rating for limitation of left thigh flexion associated with fracture of left femur head and surgical shaft.

2.  A bilateral hearing loss disability for VA purposes has not been shown by the evidence of record.

3.  The evidence of record establishes that the Veteran's atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII), is etiologically related to his service-connected disabilities associated with a left femur fracture.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to a rating in excess of 20 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

2.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable rating for limitation of left thigh extension associated with fracture of left femur head and surgical shaft have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

3.  The criteria for withdrawal of the appeal for the issue of entitlement to a compensable rating for limitation of left thigh flexion associated with fracture of left femur head and surgical shaft have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).

4.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

5.  Atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII) was caused by the service-connected disabilities associated a left femur fracture.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings Associated with Left Femur Fracture

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In February 2013, the Veteran's submitted an Appeals Status Election Form, wherein he indicated that he was satisfied by the RO's decision to assign a 20 percent rating to his limitation of left thigh abduction associated with fracture of left femur head and surgical shaft; assign a separate non-compensable rating to his limitation of left thigh extension associated with fracture of left femur head and surgical shaft; and assign a separate non-compensable rating to his limitation of left thigh flexion associated with fracture of left femur head and surgical shaft.  Consequently, the February 2013 submission constitutes a withdrawal of the Veteran's appeal with respect to these claims.  38 C.F.R. § 20.204(a), (b)(3).  Accordingly, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. 
§ 20.202.  Thus, the Board does not have jurisdiction to review the claims of entitlement to a rating in excess of 10 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft, entitlement to a compensable rating for limitation of left thigh extension associated with fracture of left femur head and surgical shaft, or entitlement to a compensable rating for limitation of left thigh flexion associated with fracture of left femur head and surgical shaft, and they are dismissed.

In making this determination, the Board observes that, subsequent to the submission of the February 2013 Appeals Status Election Form, the Veteran's agent submitted additional argument, that was received in July 2013, with respect to the issue of entitlement to a rating in excess of 20 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft.  Even if the Board considers the July 2013 submission an attempt to rescind the withdrawal of this claim or an attempt to "re-perfect" an appeal by submitting a new notice of disagreement and new substantive appeal, the July 2013 submission is not timely, as it was received after the period to appeal.  38 C.F.R. § 20.204(c).  As such, the Veteran's February 2013 withdrawal was not rescinded and the Veteran did not timely "re-perfect" an appeal subsequent to February 2013.

As discussed in the Introduction, the Board is accepting the July 2013 submission as new claims of entitlement to ratings in excess of those already assigned to the Veteran's service-connected limitation of left thigh abduction, limitation of left thigh extension, and limitation of left thigh flexion, all associated with fracture of left femur and surgical shaft.  In the Introduction, the Board referred these claims to the RO for the appropriate action.

Service Connection Claims

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this decision, the Board grants entitlement to service connection for atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII), which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Prior to the initial adjudication of the Veteran's service connection claim for bilateral hearing loss, the RO's April 2011 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and his identified VA and private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA audiological examination in April 2011.  The examiner reviewed the relevant evidence of record, the Veteran's assertions, and the findings derived from a clinical evaluation.  The examiner then rendered an opinion that addressed the salient question presented by the Veteran's claim, i.e., whether the Veteran has bilateral hearing loss.  Although the April 2011 VA examiner's etiological opinion regarding bilateral hearing loss is not supported by an adequate rationale, the Board finds that this does not render the examination inadequate.  As will be discussed below, the evidence of record does not demonstrate that the Veteran has bilateral hearing loss that satisfies the applicable regulatory criteria and, thus, the claim is being denied on that basis.  As such, the Board finds that the April 2011 VA examination is adequate for purposes of determining entitlement to service connection for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, given that the evidence did not include a current diagnosis of bilateral hearing loss, the adequacy of the April 2011 VA examiner's assessment of functional impairment is moot with respect to the bilateral hearing loss.  Regardless, the Veteran has not advanced an argument that the April 2011 audiological examination was deficient in any respect regarding bilateral hearing or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Bilateral Hearing Loss

The Veteran asserts that his alleged bilateral hearing loss is related to in-service exposure to noise.

The salient issue with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 2011, the Veteran underwent a VA audiological examination to ascertain the presence of bilateral hearing loss and, if found, whether it was incurred in or due to his active duty.  After reviewing the Veteran's relevant history and treatment records, the examiner administered audiometric testing that revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
20
30
RIGHT
15
20
15
25
20

Based on these results, the VA examiner concluded that the Veteran experienced "mild" bilateral conductive hearing loss, but that he did not have hearing loss in accordance with VA standards.

The evidence of record did not include a puretone threshold of 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz; puretone thresholds of 26 decibels or greater at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores using the Maryland CNC Test less than 94 percent.  38 C.F.R. § 3.385.  As such, the Board finds that the evidence of record did not demonstrate a bilateral hearing disability for VA purposes.  See Degmetich, 104 F.3d at 1333.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hearing loss has not been presented and the appeal must be denied. 

To the extent that the Veteran asserts he has bilateral hearing loss, the Board finds that such a determination is more suited to the realm of medical, rather than lay expertise.  The Veteran's statements are competent as to decreased hearing acuity; however, the diagnosis of a bilateral hearing loss that satisfies the applicable VA regulations is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's lay assertions do not constitute competent evidence of a current hearing disability in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Because a bilateral hearing disability for VA purposes has not been shown, the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Atrophy of Left Pelvic Girdle Muscles, Left Gluteus Maximus, Left Gluteus Medius, and Left Gluteus Minimus (Muscle Group XVII)

The Veteran claims that a current left buttock muscle disability is caused or aggravated by his service-connected disabilities associated with a left femur fracture.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

In September 2012, the Veteran underwent a VA examination in order to determine the nature of any left buttock muscle disability and whether any such disability is etiologically related to his service-connected disabilities associated with a left femur fracture.  Ultimately, the examiner rendered a diagnosis of atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII).  The examiner then opined that this atrophy was "less likely than not....proximately due to or the result of the Veteran's service[-]connected condition."  The examiner provided, in pertinent part, the following rationale:

At that time, the orthopedics deemed the [femur] fracture 'healed' 1 year post fixation with residual atrophy of the thigh was evident [sic].  Referral was made at that time for [follow-up] at 90 days.  There is an entry in March 1982 of treatment records where [the Veteran] was seen for left buttock pain.  Although this did not specifically mention the buttock at the time as having [muscle loss] or atrophy, this would be consistent with his injuries.  The atrophy was due to non use of the muscles rather than to necrosis or actual loss of muscle tissue at the time of the injury.  The same non/disuse would lead to the atrophy of the thigh and the buttock that the [Veteran] currently has.

Although the examiner's opinion was negative to the Veteran's claim, the rationale provided by the examiner demonstrates that the Veteran's atrophy of left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII), is associated with non-use or disuse of his left leg due to the service-connected disabilities he sustained as a result of the left femur fracture.  Despite this contradiction, the Board accepts the examiner's positive rationale as more probative than the negative opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The April 2011 VA examiner's opinion is the only etiologically opinion of record pertaining to the Veteran's left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII) atrophy.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative etiological opinion of record was that of the September 2011 VA examiner, which, as discussed above, is positive to the Veteran's claim.

Accordingly, with application of the doctrine of resolving doubt in the Veteran's favor, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII) atrophy is related to his service-connected disabilities associated with a left femur fracture.  Gilbert, 1 Vet. App. at 53.  As such, service connection is warranted for atrophy of his left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII).


ORDER

The appeal for a rating in excess of 20 percent for limitation of left thigh abduction associated with fracture of left femur head and surgical shaft is dismissed.

The appeal for a compensable rating for limitation of left thigh extension associated with fracture of left femur head and surgical shaft is dismissed.

The appeal for a compensable rating for limitation of left thigh flexion associated with fracture of left femur head and surgical shaft is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for atrophy of the left pelvic girdle muscles, left gluteus maximus, left gluteus medius, and left gluteus minimus (Muscle Group XVII) is granted.



REMAND

In April 2011, the Veteran underwent a VA examination to ascertain the presence of tinnitus and, if found, whether it was incurred in or due to the Veteran's active duty.  After reviewing the Veteran's relevant history and administering a clinical evaluation, the examiner rendered a diagnosis of tinnitus.  The examiner then opined that the Veteran's tinnitus was "less than likely as not" associated with his active duty.  In support of this opinion, the examiner stated that the Veteran's tinnitus was "possibly" related to cerumen, his conductive hearing loss, or depression.  The examiner did not provide a specific opinion address the relationship between the Veteran's tinnitus and his active duty.  Further, given the examiner's use of the word "possible" in rendering the etiological opinion, the Board finds that the April 2011 VA examination is inadequate for purposes of adjudicating the Veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (finding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service is insufficient to establish service connection).  As such, the Board finds that a remand is required in order to obtain a supplemental opinion.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the April 2011 VA examiner or, if unavailable, an appropriate substitute, in order to obtain a supplemental opinion regarding the Veteran's tinnitus.  Following review of the claims file, the examiner is asked to provide an opinion as to whether the Veteran's tinnitus was incurred in or due to his active duty.  In providing this opinion, the examiner must address the Veteran's statements/assertions in the record as to experiencing lay observable symptoms during and since his active duty.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a new supplemental statement of the case must be provided to the Veteran and his agent.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


